In a support proceeding pursuant to Family Court Act Article 4, the appeal is from so much of an order of the Family Court, Nassau County (Eisman, J.), dated July 12, 1999, as denied his application to vacate an order of the same court dated February 24, 1999, which found him in contempt for failure to comply with a prior order of the same court directing the payment of support.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the nondispositional order must be dismissed as no appeal lies from that order as of right and leave to appeal has not been granted (see, Family Ct Act § 1112). In any event, were we to reach the merits, we would affirm. Contrary to the appellant’s contention, the order appealed from was issued to protect the dignity of the court (cf., Skripek v Skripek, 239 AD2d 488) and, therefore, beyond the scope of the automatic stay under the United States Bankruptcy Code (see, Matter of Maloney, 204 Bankr 671). Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.